 


110 HR 2655 IH: Early Educator Loan Forgiveness Act of 2007
U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 2655 
IN THE HOUSE OF REPRESENTATIVES 
 
June 11, 2007 
Ms. Hirono introduced the following bill; which was referred to the Committee on Education and Labor
 
A BILL 
To provide for a loan forgiveness program for certain individuals who serve as early childhood educators. 
 
 
1.Short titleThis Act may be cited as the Early Educator Loan Forgiveness Act of 2007.  
2.Loan forgiveness for service as an early childhood educatorSection 428K (20 U.S.C. 1078–11) is amended to read as follows: 
 
428K.Loan forgiveness for service as an early childhood educator 
(a)PurposesThe purposes of this section are— 
(1)to encourage highly trained individuals to enter and continue in service as early childhood educators; and 
(2)to reduce the burden of student debt for Americans who dedicate their careers to service as early childhood educators. 
(b)Program authorized 
(1)Loan forgiveness authorizedThe Secretary is authorized to forgive, in accordance with this section, the student loan obligation of a borrower in the amount specified in subsection (c), for any new borrower after the date of enactment of the Early Educator Loan Forgiveness Act of 2007, who— 
(A)has been employed full-time for at least 5 consecutive complete school years as an early childhood educator in an eligible preschool program or eligible early childhood education program in a low-income community, and who is involved directly in the care, development, and education of infants, toddlers, or young children through age 5; and 
(B)is not in default on a loan for which the borrower seeks forgiveness. 
(2)Method of loan forgivenessTo provide loan forgiveness under paragraph (1), the Secretary is authorized to carry out a program— 
(A)through the holder of the loan, to assume the obligation to repay a qualified loan amount for a loan made, insured, or guaranteed under this part; and 
(B)to cancel a qualified loan amount for a loan made under part D of this title. 
(3)RegulationsThe Secretary is authorized to issue such regulations as may be necessary to carry out the provisions of this section. 
(c)Qualified loan amountThe Secretary shall forgive not more than $5,000 in the aggregate of the student loan obligation of a borrower that is outstanding after the completion of the fifth consecutive school year of employment described in subsection (b)(1). 
(d)ConstructionNothing in this section shall be construed to authorize the refunding of any repayment of a loan. 
(e)Award basisLoan forgiveness under this section shall be on a first-come, first-served basis and subject to the availability of appropriations.  
(f)Ineligibility for double benefitsNo borrower may receive a reduction of loan obligations under both this section and section 428J or 460. 
(g)DefinitionsIn this section: 
(1)Early childhood educatorThe term early childhood educator means an early childhood educator who works directly with children in an eligible preschool program or eligible early childhood education program who has completed a baccalaureate or advanced degree in early childhood development, early childhood education, or in a field related to early childhood education. 
(2)Eligible preschool programThe term eligible preschool program means a program that provides for the care, development, and education of infants, toddlers, or young children through age 5, meets any applicable State or local government licensing, certification, approval, and registration requirements, and is operated by— 
(A)a public or private school that may be supported, sponsored, supervised, or administered by a local educational agency; 
(B)a Head Start agency serving as a grantee designated under the Head Start Act (42 U.S.C. 9831 et seq.); 
(C)a nonprofit or community based organization; or 
(D)a child care program, including a home. 
(3)Eligible early childhood education programThe term eligible early childhood education program means— 
(A)a family child care program, center-based child care program, State prekindergarten program, school program, or other out-of-home early childhood development care program, that— 
(i)is licensed or regulated by the State; and 
(ii)serves 2 or more unrelated children who are not old enough to attend kindergarten;  
(B)a Head Start Program carried out under the Head Start Act (42 U.S.C. 9831 et seq.); or 
(C)an Early Head Start Program carried out under section 645A of the Head Start Act (42 U.S.C. 9840a). 
(4)Low-income communityIn this subsection, the term low-income community means a community in which 70 percent of households earn less than 85 percent of the State median household income. 
(h)Authorization of appropriationsThere is authorized to be appropriated to carry out this section such sums as may be necessary for fiscal year 2008 and each of the 5 succeeding fiscal years.. 
 
